Citation Nr: 1452746	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1969 to December 1969.  He was a member of the Air National Guard from July 1969 to July 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the appellant's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The appellant asserts that he has a seizure disorder, bilateral hearing loss disability, and tinnitus due a head injury sustained from a fall from an ambulance in 1974 during a period of active duty for training (ACDUTRA). 

The record reflects that some Air National Guard records were received that verify some dates of service in the National Guard; however, not all of the appellant's dates of service in the National Guard have been verified and there may be additional records pertaining to the appellant's service in the National Guard that have not been obtained.  In May 2012, the RO issued a formal finding of unavailability for the remainder of the appellant's service treatment records but it does not appear that the RO has taken all appropriate steps to obtain the appellant's service personnel records.  Therefore, the claims must be remanded for further development to obtain the appellant's service personnel records verifying his periods of ACDUTRA and inactive duty for training in the Air National Guard.  

Seizure Disorder

The appellant's service treatment records (STRs) are negative for evidence of a seizure disorder in service. 

An August 2010 private medical statement notes the Veteran has a diagnosis of a seizure disorder. 

In September 2010, the appellant stated that he slipped off of an ambulance, hit his head violently, and was later told by a neurologist that the injury caused his seizures. 

In May 2012, the appellant's step daughter reported that she remembered being told that the appellant fell off of the back of an ambulance during a period of ACDUTRA in June 1974.

In an August 2013 Board hearing, the appellant testified that he missed a step on an ambulance, fell on the right side of his head, and was unconscious for about 30 to 45 seconds during a period of ACDUTRA.  He stated that he did not receive medical care in service because he was assigned to a medical unit that evaluated him and determined that he did not need to be hospitalized.  The appellant reported that he began having seizures many years after the accident and was told by a neurologist in Lexington, Kentucky, that his brain moved to the left side of his head during the fall, caused a lesion, and that the lesions can cause seizures years later.

At the hearing, the appellant submitted a statement from Dr. M.A., which expresses the physician's opinion that the appellant's seizures, "seem to be related to a head injury he had while in Air National Guard with the medical unit in the summer of 1974."  Dr. M.A. noted that the appellant had severe headaches and loss of hearing in the right ear after a fall from the ambulance knocked him unconscious and that a neurologist indicated the fall created the seizure disorder.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the appellant's diagnosis of a current seizure disorder, Dr. M.A.'s statement indicating that the appellant's seizure disorder may be related to a head injury during a period of ACDUTRA, and the fact that the appellant has not been provided a VA examination in response to this claim, the Board finds that the appellant should be afforded a VA examination to determine the nature and etiology of his seizure disorder.  

Bilateral Hearing Loss Disability and Tinnitus

The appellant asserted that bilateral hearing loss and tinnitus were caused by noise exposure from working near aircraft and a fall that caused a head injury.

The appellant's wife also reported that her husband told her that he worked near jets and ambulance sirens that were extremely loud and that he was also exposed to noise while practicing shooting on the firing ranges.  

An August 2010 private treatment note from Dr. C.A. indicates the appellant had a diagnosis of bilateral tinnitus with a notation that it was due to "aircraft noise."

In a November 2010 VA examination, the appellant reported that he frequently rode ambulances onto an airfield that exposed him to aircraft noise without hearing protection and injured his head in a fall from an ambulance.  He stated he had no occupational noise exposure working at a grocery store and no recreational noise exposure except when using lawn care equipment.  The appellant reported frequent, intermittent tinnitus for the last 20 to 25 years with no specific date of onset.  The examiner diagnosed sensorineural bilateral hearing loss and tinnitus, with tinnitus as likely as not a symptom associated with hearing loss.  The examiner opined that bilateral hearing loss and tinnitus were less likely as not caused by or the result of service noise exposure because July 1979 and a December 1973 service examinations indicated normal, bilateral hearing.  The examiner further explained that there were multiple causes for sensorineural hearing loss and exact etiology often could not be determined; however, it could be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medication, genetics, or a combination of factors, but damage from acoustic trauma would occur instantly and there was no evidence to suggest the appellant's hearing was damaged during active service because the records were silent for complaints or treatment for hearing loss or tinnitus and the appellant's hearing was within normal limits three years after his active service.  With regard to tinnitus, the examiner noted that brain injury, depression, anxiety, high blood pressure, medications, and vascular changes secondary to aging could cause tinnitus and, "if a reasonable nexus cannot be established between hearing loss and military service then it is also difficult to establish a direct link to the tinnitus and military service."

In April 2012, the appellant's coworker, D.G., reported that she worked with the appellant from the late 1980s to 2000, and that she remembered the appellant had difficulty hearing.  She stated that he told her he believed his hearing loss was from loud jet noise in the National Guard and a 1974 fall from an ambulance.

In an August 2013 Board hearing, the appellant testified that the head injury during a period of ACDUTRA caused hearing loss and ringing in his ears.  In a private medical statement submitted at the hearing, Dr. M.A. noted that the appellant was knocked unconscious in the summer of 1974 and later had severe headaches and loss of hearing in the right ear.

The Board finds the November 2010 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The November 2010 VA examiner failed to provide an opinion with adequate supporting rationale as to whether the appellant's bilateral hearing loss disability and tinnitus were related to any period of active duty for training.  Specifically, the examiner failed to comment on the August 2010 statement from Dr. C.A. that tinnitus was related to aircraft noise.  Further, the Board notes that the evidence of record raises the theory of entitlement to service connection for bilateral hearing loss disability and tinnitus due to an in-service head injury that was not addressed in the VA opinion, although the opinion notes that tinnitus can be caused by a brain injury.  Therefore, on remand, the VA examiner must address whether bilateral hearing loss disability and tinnitus are directly related to the Veteran's service, to include aircraft noise and an in-service injury, that accounts for all evidence of record.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should contact the appellant and request he provide a statement from the aforementioned neurologist in Lexington, Kentucky, supporting his contention that his seizure disorder is related to service.

2. The RO or the AMC should undertake appropriate development to obtain verification of the appellant's dates of service in the Air National Guard and all available personnel records pertaining to the appellant's Air National Guard service.  Development to obtain the required verification and service personnel records should continue until the evidence is received or it is determined that the requested records do not exist or that further efforts to obtain the records would be futile.

The RO or the AMC should also undertake appropriate development to obtain a copy of any outstanding records pertinent to the appellant's claims, to include any VA Medical Center treatment records.

3. Then, the appellant should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his seizure disorder.  
The claims file and any pertinent evidence in the electronic files that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the appellant's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the appellant's seizure disorder began during service or is otherwise etiologically related to any period of active duty for training.  The examiner is directed to specifically address the appellant's assertions that his seizure disorder was caused by a 1974 fall from an ambulance.  

For purposes of the opinion, the examiner should assume that the appellant is credible and that a head injury was incurred during a period of ACDUTRA unless there is affirmative evidence to the contrary.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4. The RO or the AMC should also arrange for a VA examination by health care professional with sufficient expertise to determine the etiology of the appellant's bilateral hearing loss and tinnitus.  The claims file and any pertinent evidence in the electronic files that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the appellant's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the appellant's bilateral hearing loss and tinnitus are etiologically related to any period of active duty for training in the Air National Guard.

The examiner should specifically address whether there is a 50 percent or better probability that the appellant's bilateral hearing loss disability and tinnitus are related to the 1974 head injury.

For purposes of the opinions, the physician should assume that the appellant is credible and that a head injury was incurred during a period of ACDUTRA unless there is affirmative evidence to the contrary.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The appellant must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the appellant fails to report for any scheduled examination.  The appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6. The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



